Citation Nr: 0504889	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  00-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from April 12, 1999?


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from October 1967 to March 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In November 2003, this case was remanded 
to the RO for additional development.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Since April 12, 1999, the veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood.  

2.  Since April 12, 1999, PTSD has not been manifested by 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought process or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

Since April 12, 1999, the criteria for a 70 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, a substantially complete application was 
received.  Thereafter, the RO rendered a decision in November 
1999.  After the rating decision was promulgated the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  It 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Subsequent to the change in the law under the VCAA, in a 
January 2003 letter, the veteran was notified of additional 
development needed to assist him in substantiating his claim.  
This letter, along with the statement of the case (SOC), as 
well as the supplemental statements of the case (SSOCs), 
provided the claimant with adequate notice of what the law 
required to award the benefit sought on appeal.    

The veteran further was provided adequate notice in January 
2003 that VA would help him secure evidence in support of his 
claim if he identified that evidence.  This letter, along 
with the SOC and the SSOCs also provided notice to the 
claimant of what the evidence of record revealed.  
Additionally, these documents provided notice why the RO 
found that this evidence was insufficient to award the 
benefit sought on appeal, as well as notice that the 
appellant could submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  

In January 2003, the appellant submitted private medical 
records.  He also reported at which VA facilities he had 
received pertinent treatment.  He indicated that there were 
no other pertinent records other than the private records 
submitted and the identified VA facilities.  Records from the 
identified VA facilities were obtained by the RO.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to again notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further finds that because this claim was initially 
decided in 1999, the veteran was not prejudiced by VA's 
issuance of "Quartuccio sufficient" notice after 1999.  
Simply put, as the law governing notice was not enacted until 
November 2000, there was no way that VA could have complied 
in 1999, and the appellant has not presented any evidence to 
the contrary.

Since April 12, 1999, the appellant's PTSD has been rated 30 
percent disabling.  He contends that his PTSD is more 
severely disabling than contemplated by a 30 percent rating.  
The evidence of record indicates that he has been receiving 
mental health treatment since 1999.  A review of the medical 
records indicates various Global Assessment of Functioning 
(GAF) scores have been assigned since 1999.  In April 1999, 
he was assigned a GAF score of 55.  In October 1999, he was 
assigned a GAF score of 72.  In October 2000, he was assigned 
a GAF score of 50 on one occasion, and a GAF score of 40 on a 
subsequent occasion.  In November 2000, he was assigned a GAF 
score of 40.  Throughout 2001, his GAF score was 50.  In June 
2002, he was assigned a GAF score of 45 when examined at the 
VA, and a score of 55 when examined at a private facility.  
In July 2004, his GAF score ranged between 51 and 54. 

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), a GAF score of 71 to 80 is assigned under 
the following circumstances:  "[i]f symptoms are present, 
they are transient and expectable reactions to psychological 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  A GAF score of 51 to 60 
signifies moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  See 
38 C.F.R. § 4.125.

A review of the medical records indicates that in April 1999, 
the veteran had a VA mental health and intake assessment 
report.  The assessment report indicates that the appellant 
found himself breaking down and crying about events in 
Kosovo.  He also indicated that when fishing out in the open 
country, he found himself looking for trip wire or watching 
for snipers.  He denied feeling suicidal or homicidal.  He 
isolated himself from people and had a hard time expressing 
his needs.  He became easily frustrated when he perceived 
people were not doing what they needed to do.  He had always 
worked for himself.  He realized that in order for him to 
work, he had to be in control of all the factors.  He slept 
in two to three hour intervals at night.  He was not bothered 
by nightmares or dreams.  He did report recurrent and 
intrusive distressing recollections due to events in Kosovo 
or the Littleton, Colorado school massacre.    

Mental status examination showed that the veteran was alert 
and oriented to date.  He denied hallucinations, paranoia or 
delusions.  Speech was in the normal range.  Affect was 
appropriate for the situation as well as his dress.  His 
short and long-term memory appeared intact.  The assessment 
was PTSD and his GAF score was 55.  He was referred for 
therapy and medication evaluation.  

An October 1999 VA examination report indicates that the 
veteran had worked full-time as a carpet installer since 
service.  He worked approximately 32 hours per week and had 
not missed any work for any mental health reasons.  He 
primarily worked by himself installing carpet and vinyl in 
new homes.  He denied any nightmares or bad dreams with war-
related themes.  He had been married for 29 years and 
indicated that things were going well with his spouse.  He 
periodically had crying spells.  

Mental status examination showed that the veteran was alert 
and oriented to person, place, and time.  His speech was 
logical without loose associations.  His affect was mildly 
constricted and his mood was moderately anxious.  He seemed 
on the verge of being choked up and his words had a hesitant 
quality.  He denied suicidal ideation, homicidal ideation, 
hallucinations, or delusions.  The examiner indicated that 
the appellant used his religion and work to fend off feelings 
of PTSD.  He had mild symptoms of social isolation, emotional 
blunting, avoiding of war-related stimuli, sensation to loud 
noises, and inability to form close relationships, even with 
his relatives.  The examiner could not detect significant 
occupational impairment other than the fact that he preferred 
and did better if he worked alone.  The diagnosis was mild 
PTSD, with a GAF score of 72.    

During a January 2001 hearing, the appellant testified that 
he had constant flashbacks, especially when he heard the 
sound of helicopters.  He reported having anxiety and being 
suspicious of everyone around him.  He had chronic sleep 
impairment and memory loss.  He reportedly forgot to finish 
tasks and was often called back on jobs to complete 
something.  He had difficulty in establishing and maintaining 
effective work and social relationships.  He indicated that 
he had no relationships other than with his immediate family.  
He worked three days per week, approximately four to six 
hours each day.  He did not work every day because he lost 
some business as a result of not being able to keep a cordial 
relationship with that business.    

In July 2001, the veteran was seen for problems pertaining to 
intense distress when exposed to reminders of traumatic 
events.  He also had hypervigilance, sleep disturbance, anger 
episodes, withdrawal, and startle reaction.  His GAF score 
was 50.  

During a June 2002 hearing before the undersigned, the 
veteran testified that he could not effectively run his 
business or build any type of relationship with any employer 
because he did not take "no guff from nobody and [he did 
not] accept things that most people will just accept as part 
of their job."  He also stated that his memory problems 
caused him to miss some appointments.  This reportedly 
occurred a couple of times per month.  He claimed that a lot 
of employers wanted him to be at a job site early in the 
morning; however, he was unable to get up early because of 
inability to sleep well throughout the night.  He claimed 
that in a 40-hour week, he lost two to three days of work 
because of PTSD.  

In June 2002, after the hearing before the undersigned, the 
veteran reported to a VA hospital because of exacerbation of 
PTSD, with concern for safety of himself and others.  He had 
no current suicidality or specific homicidality, but felt 
that he was so emotionally friable that he could go off and 
kill someone if provoked.  He appeared to be interacting with 
mature ego defenses.  Mental status examination showed that 
his behavior was without gross agitation, but evidenced some 
frustration and anxiety.  He did not have psychomotor 
retardation.  His speech was of normal volume, prosody, 
content, with slight edge to tone.  His mood was "angry, 
bottled-up, frustrated, let down."  His affect was congruent 
and tearful at times.  Thought process was linear.  Thought 
content was without auditory or visual hallucinations.  He 
denied suicidal ideation and had had no previous attempts.  
He denied overt homicidality, but felt afraid for the latent 
potential that was getting stirred up.  He was alert and 
oriented without evidence of cognitive dysfunction.  He 
endorsed hypervigilance, startle, and avoidance.  There was 
no evidence of mania or psychosis.  He was sent to a civilian 
hospital for inpatient treatment until there were beds 
available at the VA.  

Private medical records indicate that he was admitted for 
inpatient treatment in June 2002.  It was reported that he 
had functioned fairly well since leaving the service.  He was 
married and had a fairly good relationship with his spouse 
and child.  He had been a self-employed contractor and had a 
history of many conflicts with clients and employers, which 
had caused him lost income.  He reported high levels of 
irritability, low frustration tolerance, and difficulty 
controlling anger.  He especially had trouble with people who 
had expectations from him (e.g., showing up to work on time).  
He had hypervigilance and difficulty with close 
relationships.  His sleep was fitful and had numerous 
nocturnal awakenings.  He denied exaggerated startle, history 
of violence, or history of substance abuse.  He had some 
anxiety but no panic attacks and no neuro vegatative signs.  
He denied obsessive-compulsive disorder, psychosis, mania, or 
substance abuse.  He was mildly depressed with blunted 
affect.  Memory was intact.  Thought was linear without 
evidence of psychosis or mania.  The diagnosis was PTSD with 
GAF score of 55.  He was discharged that same day.  

A subsequent VA treatment note, also dated in June 2002, 
indicates that the veteran was very agitated and angry and 
wanted treatment.  He was resistant to cognitive behavioral 
therapy because he did not want to deal with his time in the 
Marines.  He was interested in possible referral to an 
inpatient program.  He denied any suicidal ideation, but did 
talk about his anger and was concerned how he would react if 
anyone "got in [his] face."  His GAF score was 45.  

A VA psychological assessment, conducted in June 2004 
indicates that the veteran worked for himself for the past 35 
years.  He indicated that he could not work for anybody else 
because he could not "take somebody else pushing [him] 
around."  He had difficulty obtaining enough jobs and as a 
result only worked two to three days per week.  He had been 
married for 34 years and described his relationship with his 
spouse as okay.  He also indicated that he got along well 
with his son and his grandchildren, with whom he enjoyed 
spending time.  He reported that he did not like the public 
at large and as a result had no friends or hobbies.  

The veteran's test behavior indicated that he was oriented 
times three.  He had flat affect.  He described his mood as 
sad.  He stated that he "spent [his] whole life trying to 
forget stuff like this and doing this [brought] it all up."  
He reported feeling guilty, depressed, hopeless, worthless, 
tearful, and anxious.  He described losing pleasure in 
activities; having decreased energy; and having problems with 
motivation, sleep, and concentration.  

The examiner administered the Trauma Symptom Inventory, which 
showed elevation on a number of scales, including anxious 
arousal, anger and irritability, intrusive experiences, and 
defensive avoidance.  An elevation was also noted on the 
tension reduction behavior scale.  These were behaviors that 
one engaged in as a way to soothe negative internal states.  
For the appellant, this included yelling or telling people 
off when he felt he should not have.  The examiner reported 
that the claimant lived in a state of constant hyperarousal 
and irritability related to his combat experiences.  During 
the clinical interview, he was quite anxious, and it was 
clearly difficult for him to recount his history.  He made 
several statements regarding his preference to avoid 
distressing material.  This stance was clearly interfering 
with his ability to seek and benefit from psychological help.  

The examiner found that the veteran experienced flashbacks 
which significantly interfered with functioning.  He had 
recollections and intrusive thoughts.  It was not clear 
whether he experienced periods of disorientation.  Based on 
his statement of "[w]henever [he heard] helicopters, [he 
was] there," one would guess that he experienced significant 
periods of confusion.  

The examiner indicated that the veteran was socially isolated 
and tended towards anger and irritability.  He had a very 
small social circle which only included a limited number of 
family members.  He had no friends or hobbies.  Since 
service, he had had significant difficulty with authority 
figures, which had interfered with his ability to work for 
others.  He was self employed and had difficulty dealing with 
the public and potential contractors.  His career had been 
significantly limited by his PTSD.  He was diagnosed with 
PTSD and depression, both related to his combat history, and 
was assigned a GAF score of 51.  

A July 2004 VA psychiatric examination report indicates that 
the veteran had been married and living with his spouse for 
almost 40 years.  He had been employed in carpet laying for 
the most part and had tried various work situations in that 
field.  He did not tolerate supervision and felt taken for 
granted when he was working for a carpet company.  Therefore, 
for many years, he had had a solo business. 

The veteran reported a heightened arousal around loud noises.  
He slept about four hours per night and was never rested.  He 
awakened two to three times per night, seemingly in response 
to noise.  His experiences of daytime flashback when he was 
awake were in response to terrain that he was in or to the 
sound of helicopters.  He had not previously realized until 
recently his behaviors of dissociation of a flashback nature.  
Recently, on a trip to the mountains, he realized in 
retrospect that when he got out of the vehicle, he stood 
still for a lengthy period of time, vigilantly watching in 
the trees.  In his mindset, he was looking for enemy 
soldiers.  He then gradually came to himself and noticed what 
had happened.  His tendency had been to not be aware of these 
kinds of symptoms and indeed to both consciously and 
unconsciously deny their presence because of his fear that if 
he dwelled on them, it would really mean that he was going 
crazy.  Only recently had he been able to be more aware of 
what he was struggling with.  

Other kind of automatic responses were that when hearing a 
helicopter, the veteran was in a mindset of directing it to a 
correct landing place.  Another was to automatically be 
looking at the ground wherever he was walking.  He recently 
became aware that he was really looking for trip wires.  He 
was outside of his awareness of the here and now when he was 
in the mountains and looking at the trees for enemies.  He 
was not necessarily disoriented in that he was confused, but 
he certainly was not attending to the reality of the 
situation.  He was quite emotionally blunted in terms of not 
wanting any friends and certainly no close relationships.  He 
was lacking in a strong emotional response to his spouse as 
well.  

At work, the veteran experienced irritability with people.  
His one time contact with customers if he was working on a 
single home often resulted in his being angry with them.  He 
had difficulty establishing relationships because of his lack 
of feelings for others.  He had little attachment with any of 
his siblings.  He had established no strong friendships.  His 
limited jobs in carpet laying were part of his pacing himself 
to cope with his symptoms.  He struggled with his depressive 
mood episodes, which were characterized by sadness, lower 
energy, and wish to just go to bed.  

Mental status examination showed that the veteran was neat 
and clean in his appearance.  He was attentive to the 
examination situation.  There was no evidence of thought 
disorder or brain organicity.  He stated that he had 
difficulty focusing on his physically active work, but did in 
terms of other things involving his spouse, the household, or 
other things.  

The examiner reported that the veteran had found a niche in 
life in terms of a long-standing marital relationship and 
work by himself that allowed him to exclude other people from 
his life.  His level of work, however, was quite low in terms 
of income because of his stated need to pace himself in terms 
of his symptoms of anxiety, depression, and irritability.  He 
had definite symptoms of PTSD.  He did not appear to have a 
personality disorder.  He had low coping skills with every 
day stresses.  Essentially, he missed a lot of work in terms 
of what he could physically manage in carpet laying.  The 
diagnosis was chronic PTSD, associated with depression and 
irritability.  Axis IV diagnosis indicated that minimal 
stress of every day life left him struggling with PTSD and 
anger.  He had poor ability to cope.  Axis V diagnosis noted 
a GAF score of 54.  The examiner stated that the veteran had 
minimal social capabilities and was able to work with some 
regularity and was self-employed so he could manage that, but 
otherwise probably could not work for other people and had 
intermittent income. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, as is the situation in the case at hand, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App.119, 126 (1999).

The veteran is currently rated 30 percent disabled due to his 
PTSD symptoms.  In order to receive the next higher rating, a 
50 percent rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

Assignment of a 70 percent rating is contemplated when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

Assignment of a 100 percent evaluation is contemplated where 
there is a showing of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought process or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.  

Having considered the evidence of record and the applicable 
law and regulations, the Board finds that the veteran should 
be awarded a 70 percent rating since April 12, 1999.  The 
Board notes that in October 1999, a VA examination report 
indicated a rather high GAF score of 72.  A review of the 
record in its entirety, however, indicates that the appellant 
perhaps did not accurately represent the severity of his 
disability picture (e.g., using a defense mechanism to deny 
the presence of some symptoms or the severity of some 
symptoms for fear that he may be going crazy if he were to 
admit to the presence of certain symptoms).  

Indeed, the record indicates that the veteran was assigned 
GAF scores of 55 and 72 in 1999.  He was assigned GAF scores 
of 50 and 40 in October and November 2000.  He was assigned 
GAF scores of 50 throughout 2001, 45 and 55 in June 2002, and 
51 and 54 in July 2004.  This is a fairly wide range of 
scores, indicating anywhere from moderate, to serious, and 
even major impairment.  The medical records indicate a 
variety of symptoms, to include significant periods of 
confusion when he would act as though he were in Vietnam 
(outside of his awareness of the here and now -not attending 
to the reality of the situation); social isolation; inability 
to form close relationships, even with his relatives; low 
coping skills or poor ability to cope with every day stresses 
of life; difficulty controlling his anger; repeated conflicts 
with clients; and anxiety, depression, and irritability.  
Examination in July 2004 indicated that the claimant's level 
of work was quite low in terms of income because of his need 
to pace himself in terms of his anxiety, depression, and 
irritability.  This examination also indicated that the 
veteran had minimal social capabilities and was only able to 
work with some regularity because he was self-employed, 
otherwise, he probably could not work.  Giving due 
consideration to the veteran's GAF score ranges, as well as 
all of the symptoms reported by him and those noted in the 
medical evidence of record, the Board finds that the PTSD in 
this case presents a fairly severe disability picture, and 
warrants a 70 percent rating. 

The Board does not find that entitlement to a 100 percent 
rating is warranted.  Despite the GAF score of 40 on various 
occasions (which signifies impairment in reality 
testing/communication), the medical evidence does not 
indicate that any of the criteria for a 100 percent rating 
(e.g., gross impairment in thought process or communication; 
delusions/hallucinations; grossly inappropriate behavior; 
persistent danger to self/others; etc.) have been met.  
Accordingly, a 70 percent rating, but no higher, is awarded 
for the appellant's PTSD.




ORDER

A 70 rating is granted for PTSD from April 12, 1999, subject 
to the criteria which govern the payment of monetary awards.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


